Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/470,740 filed on 06/18/19.  Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Claims 10, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention of claim 11 appears to be to a computer program code means on a computer readable medium. The computer readable medium potentially covers both “transitory computer readable storage medium” and “non-transitory computer readable storage medium” (Spec. 270, 271). In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007).  The term “non-transitory computer 
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (Claim 10);
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation of “the parameterizaton” lacks 
Other dependent claims which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasingam et al. (US 2014/0244225 A1).
As to claim 1, Balasingam et al. teach a method for determining the state of charge (SOC) of a chargeable battery pack (5) comprising at least one battery cell (5a, 5b, 5c), (Fig. 5) said method comprising the steps of: - providing an initial state of charge value (SOC1) for said battery pack (5) (¶ 0042, initial state of health (SOH) (e.g., maximum SOC; Fig. 4, SOC(410) referred to initial SOC); - estimating a battery cell voltage value (Vest) using a cell model (7a) based on input values representing at least a measured voltage (vmeas) of said battery pack, (5) (¶ 0041, open voltage (OCV) measured; SOC measured; ¶ 0038, measured SOC(420)); - comparing said estimated battery cell voltage value (Vest) with said measured battery cell voltage value (Vest) for said at least one battery cell (5a, 5b, 5c) (¶ 0055); and - determining an estimated state 
As to claim 2, Balasingam et al. teach - limiting said update of the state of charge (SOC) value by means of said influence factor (¶ 0056, SOC error; ¶ 0057-0064).
As to claim 3, Balasingam et al. teach  - determining said influence factor by a covariance of process noise defined by cell model noise and measurement noise occurring during measuring said temperature (Tmeas) and voltage (Vmeas) of said battery pack (5) (¶ 0044).
As to claim 4, Balasingam et al. teach - providing said observer module in the form of a Kalman filter (Fig. 4, Extended Kalman Filter).
As to claim 5, Balasingam et al. teach  - estimating said battery cell voltage value (Vest) using a cell model based on values representing also a previously estimated state of charge value (SOCprev) (¶ 0038).
As to claim 6, Balasingam et al. teach  - defining said cell model (7a) in the form of an equivalent circuit model including resistors (Ro, R1, R2) and capacitors (C1, C2) (Fig. 13A).
As to claim 7, Balasingam et al. teach  - controlling the influence factor based on the temperature (T) of said battery pack (5) (¶ 0044, 0113-0116).
As to claim 8, Balasingam et al. teach an arrangement for determining the state of charge (SOC) of a chargeable battery pack (5) (Fig. 4-5, 7, 13A) comprising at least one battery cell (5a, 5b, 5c), said arrangement comprising: - a sensor unit (6) for providing measured values representing at least a measured voltage (Vmeas) of said battery pack (5) (Fig. 5, estimation module (510); ¶ 0041, open voltage (OCV) measured); - a control unit (7) connected to said sensor unit (6) and being configured for providing an initial state of charge value (SOC1) (¶ 0042, initial state of health (SOH) (e.g., maximum SOC; Fig. 4, SOC(410) referred to initial SOC) and for estimating a battery cell voltage value (Vest) using a cell model (7a) based on said measured values (Fig. 5, Tracking module (520); ¶ 0041, open voltage (OCV) measured; SOC measured; ¶ 0038, measured SOC(420); ¶ 0045), and for comparing said estimated battery cell voltage value (Vest) with said measured battery cell voltage value (Vmeas) for said at least one battery cell (5a, 5b, 5c) (¶ 0055); and - an observer module (7b) being associated with said control unit (7) and allowing said control unit (7) to update the state of charge (SOC) by determining an estimated state of charge value (SOCest) based on said comparing step and by using said observer module (7b) (¶ 0055); characterized in that the control unit (7) is configured for controlling said updating by means of an influence factor being used in said observer module (7b), said influence factor representing errors in the state of charge (SOC) based on the parameterization of said cell model (7a) (¶ 0056, SOC error).
As to claim 9, Balasingam et al. teach a vehicle comprising an arrangement according to claim 8 (¶ 0035).
As to claim 10, Balasingam et al. teach a computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer (Fig. 5, 12; ¶ 0389).
As to claim 11, Balasingam et al. teach a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when said program product is run on a computer (Fig. 5, 12; ¶ 0389).
As to claim 12, Balasingam et al. teach a control unit (7) for determining the state of charge (SOC) of a chargeable battery pack (5), the control unit (7) being configured to perform the steps of the method according to any of claim 1 (Fig. 4-5).; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851